October 10, 1921. The opinion of the Court was delivered by
R.E. Sligh took out a policy of insurance with the appellant. The principal questions in this case arise from the answers to two questions: Have you consulted a physician within five years? and Have you had pleurisy? Both questions were answered "No" in the written application. The testimony tends to show that Sligh had a case of pleurisy, but it fails to show that Sligh knew it, or should have known it, when Sligh was examined for life insurance. The record shows from the testimony of Dr. Butler, who examined Sligh for the appellant, as follows:
"Doctor, something has been said here in respect to the question here whether or not he had been treated by a physician for five years prior to the application here for *Page 439 
insurance. Now, please state whether or not you explained that clause to him at the time that you filled it in in your handwriting here. A. I asked him this question, whether he had been treated in the last five years by a physician for any of the following diseases laid down there. He said, `No.' `Had you been in bed treated through a long spell of sickness?' He said, `No.'"
"Q. Did you explain to him what you meant? A. Anything that incapacitated him or affected his eligibility for insurance.
"Q. Did you explain that to him? A. Yes sir. He said, `No.'
"Q. State whether or not he denied that a physician had attended him for some trouble before? A. He said `No' to my questions. That is all I know. My record speaks for itself.
"Q. Yes, sir. You say you explained to him what you meant? A. Yes, sir. Long spell of sickness.
"Q. Such sickness that impaired his eligibility for insurance? A. Yes, sir.
"Q. You so explained to him in answer to that question there? A. Yes, sir.
"Q. Whether he had been treated by a physician in five years? A. Yes, sir. I went by what was told me in forming my opinion.
"Q. Doctor, necessarily you would not have passed him if he had not stood a good physical examination? A. I would not have examined him.
"Q. State whether or not you made a careful examination of him. A. I would not let the examination go in if he was not eligible for it.
"Q. State whether or not he was sound in every respect from that standpoint. A. It seemed so to me.
"Q. Of health? A. It seemed so to me. Active; came in without his coat on; had been working all day. *Page 440 
"Q. At the time you took his application, he was sound in every respect. A. It seemed so to me. I formed a history of the case — what he tells me — whether or not to let him go on.
"Q. State whether or not, Doctor, you read this question here, which enumerates many different things, among others, the word `pleurisy.' A. Read over all of it.
"Q. State whether the word `pleurisy' is not included among many other things here. A. That is included.
"Q. In a great list of things? A. Yes sir.
"Q. You asked him whether or not he had been treated by a physician within five years? A. For any of those diseases wrote down.
"Q. Which would impair his eligibility for insurance? A. Yes; and he said `No.'
"Q. He didn't deny he had been treated once or twice by a physician? A. Oh, for some minor trouble. He said he never had been in bed.
"Q. But he admitted he had been treated by a physician for some minor trouble? A. Yes. He consulted Dr. Du Bose for a cold, he said.
"Q. So he didn't deny that any doctor had attended him in the last five years? A. No.
"Q. And he specifically admitted that Dr. Du Bose had attended him? A. Yes.
"Q. Doctor, how long have you been examining for the Woodmen of the World? A. About 14 years.
"Q. Fourteen years."
Cross-examination:
"By Mr. Belser:
"Q. Doctor, you know that pleurisy is a very serious disease? A. Pleurisy is an inflammation of the pleura covering the lungs.
"Q. And one of the diseases that very frequently leads to consumption. A. Sometimes. But I have seen the fluid extracted, and they get over it very quickly. *Page 441 
"Q. And very frequently, and in the majority of the cases, pleurisy is followed by consumption — tuberculosis? A. Not in the majority of cases. It is possible, though, in a good many cases, because in pleurisy there is but one thing involved; that is the serous membrane covering the lungs.
"Q. Is it a serious illness? A. Yes.
"Q. That is, when one has to be punctured and draw off the fluid? A. Yes.
"Q. And if you had treated a man for pleurisy and had to draw off a good deal of fluid, you would consider that he had consulted you. A. He could be relieved entirely.
"Q. You would consider that he consulted you? A. Oh, yes.
"Q. Is it a serious illness? A. Yes, sir.
"Q. This application — of course, you are the camp physician? A. Yes, sir.
"Q. For this camp? A. Yes, sir.
"Q. And you know what your duties are? A. I think I do.
"Q. And of course you carried them out? A. Yes, sir.
"Q. And this says: `The camp physician will require the applicant to answer the following questions separately.' Of course, you did that, and you explained to him the names of those diseases here, and he answered, when you asked him if he had a chronic cough, consumption, or grip or pleurisy, that he had not had it. That is what is written down here. And you asked him had he consulted or been attended by a physician for any disease or injury during the past five years? A. Injury, disease of extended character, impairing his liability [eligibility] for insurance, and he said `No.'"
When Dr. Du Bose was on the stand he did not testify that he had told Sligh that he had pleurisy, but did testify: *Page 442 
"I thought Mr. Sligh had gotten over his first attack very fully."
When Mr. Sligh went to Dr. Butler, the Company's physician, for examination, he went in his shirt sleeves from work, and, so far as Dr. Butler could ascertain from his examination, Sligh was a sound man. Sligh had another spell of pleurisy, and died of tubercular meningitis within a year after the policy was issued.
This is a very much stronger case for the respondent than the case of Wingo v. Insurance Co., 112 S.C. 139,99 S.E. 436; Id., 101 S.E. 653. Sligh told the examining physician all that the record shows that he knew. So far as the record shows, he was a sound man when the policy was issued. If life insurance policies issued as this was are to be upset after the death of the insured by reason of some fact unknown to the insured, then life insurance policies are liabilities, and not assets.
The judgment is affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.